El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
En 15 de enero de 1896 don Pablo Coronado hipotecó tres fincas a don Tomás Benvenntti para garantizarle el pago de seis mil pesos de la moneda entonces circulante qne le pagaría en seis anualidades. Esas fincas las inscribió des-pués Coronado como una sola de 29 cnerdas en el registro de la propiedad y entonces el acreedor Benvenntti hizo ins-cribir su hipoteca en la finca agrupada.
Pagó el deudor los dos primeros plazos y habiendo el acreedor cedido a don Luis Campillo y éste a don Fernando Vázquez la mitad del tercer plazo correspondiente a 1898, equivalente aquella a trescientos dólares, el cesionario Váz-quez presentó en 1902 demanda ejecutiva para su cobro por el procedimiento hipotecario en la Corte de Distrito de Ma-vagüez a cuya demarcación correspondía entonces el pueblo de Las Marías donde la finca radica. El acreedor por los plazos posteriores Benvenntti fue notificado del auto que or-denó el requerimiento de pago al deudor y se anunció por dos veces la subasta de la finca sin que hubieran licitadores. En junio de 1904 pidió Vázquez que se verificara una tercera subasta pero el procedimiento quedó entonces paralizado.
En julio de 1904 el pueblo de Las Marías pasó a formar parte del Distrito Judicial de Aguadilla y en 2o de enero de 1905, estando los autos expresados en esta corte de dis-trito, pidió Vázquez otra vez la subasta de la finca. El Se-cretario de dicha corte libró mandamiento al marshal para la subasta haciendo constar en él que así se había dispuesto. En esa subasta fué adjudicada la finca al acreedor por su acreencia y las costas, ascendente todo a $581.10 dólares. Por *100ley de 9 de marzo de 1905 volvió el pueblo de Las Marías a ser incorporado al distrito judicial de Ma3ragüez ante cuya corte de distrito compareció Vázquez en 23 de abril de 1906 pidiendo que se ordenase la cancelación de los plazos pos-teriores de la hipoteca, moción que fué notificada a don To-más Benvenütti y que el juez, después de diversas conside-raciones rehusó tomar en consideración en 7 de mayo de 1906 y se abstuvo de hacer pronunciamiento Ínterin no se acreditase con el documento correspondiente la realidad de la venta de la finca hipotecada. Días después presentó Váz-quez en dicha corte la escritura de venta que le otorgó el márshal de distrito de Aguadilla el 23 de mayo de 1906 en la que han a constar que la finca fué adjudicada a Vázquez el 9 de marzo de 1905, habiendo transcurrido doce meses sin que fuera redimida, y la acompañó con moción reproduciendo su anterior solicitud. Fué resuelta en 31 de mayo de 1906 ordenando la corte la cancelación de dichos plazos y de.los gravámenes posteriores por no haber alcanzado el valor de la finca adjudicada a cubrir más del crédito reclamado. Li-brado mandamiento por el secretario al registrador para que verificase las cancelaciones decretadas, acompañado de cer-tificación de que la resolución era firme, las cancelaciones-fueron hechas en el registro el 20 de julio de 1906. Después de todo esto, en 29 de diciembre del mismo año compró, don Felipe Nery Quiñones dicha finca a Vázquez, se inscribió su título en el registro el 14 de enero de 1907 y en 1912 pagó a don Tomás Benvenütti la otra mitad que no había sido cancelada del plazo de 1898.
Fn 27 de agosto de 1915 don Tomás Benvenütti cedió los plazos posteriores al ejecutado a don Juan Benvenütti, quien presentó en noviembre de 1916 demanda en la Corte de Distrito de Mayagüez contra Vázquez y contra Nery Qui-ñones en la que interesó se declarase la nulidad de las su-basta de la finca y de la orden de cancelación de los plazos posteriores • al ejecutado; pleito que terminó por sentencia que declaró sin lugar esas peticiones y contra la cual el de-*101mandante interpuso el presente recurso de apelación en el qne sostiene la procedencia de sus pretensiones.
Alega el apelante qne la Corte de Distrito de Agnadilla carecía de jurisdicción y competencia para decretar la ter-cera subasta qne originó la venta de la finca porque iniciado el pleito en Mayagüez allí debió continuar y porque no existe orden qne lo trasladara a Aguadilla.
Si bien el procedimiento comenzó en Mayagüez porque a su demarcación judicial correspondía el pueblo de Las Ma-rías donde la finca agrupada radica, habiendo pasado luego' este pueblo a formar parte del distrito judicial de Aguadilla, a la corte de este distrito correspondía seguir conociendo de este asunto, aunque nada dispuso la ley de reorganización de los tribunales sobre ese particular, porque el artículo 170, párrafo tercero del reglamento para la ejecución de la Ley Hipotecaria dispone que será > juez competente en asuntos como el que nos ocupa el del lugar en que radican los bienes hipotecados, sin que se admita sumisión en contrario; tras-lado que pudo hacer la corte de Mayagüez motu propio. No consta en los autos la orden de traslado, pero esto no de-muestra por sí sólo que la orden no existiera teniendo en cuenta el hecho del traslado y que desde julio de 1904 en que empezó a regir el Código de Enjuiciamiento Civil, las órde-nes y resoluciones se hacían constar en los libros de minu-tas de la corte y que generalmente no se llevaban a los autos, lo que dió lugar a que en 1906 la Legislatura ordenase que el secretario llevase a ellos certificación de las resolu-ciones que se insertaban en el libro de minutas.
Alega también el apelante como vicio ele nulidad que las tres fincas hipotecadas se vendieron conjuntamente.
Como las tres fincas hipotecadas por el deudor fueron inscritas como una sola finca en el registro de la propiedad, hecho conocido por don Tomás Benvenutti quien hizo ins-cribir su hipoteca en la finca agrupada, no vemos que exista nulidad porque el márshal vendiera la finca como constaba inscrita en el registro, pues de acuerdo con éste había de *102otorgar el título de propiedad. Además, no se ha alegado ni probado perjuicio para el apelante por haberse verificado la venta en esa forma.
Se queja el apelante de que la subasta'se verificó sin su-jeción a tipo. Así procedía hacerla de acuerdo con el Có-digo de Enjuiciamiento Civil vigente cuando la subasta tuvo lugar sin que el hecho de que se ejecutase la 'mitad de un plazo pudiese alterar esa regla.
■ Sostiene también el apelante como vicio de nulidad que no fue notificado de que se iba a celebrar dicha subasta. Sin embargo esto no era necesario porque él tenía conocimiento de que Vázquez había establecido procedimiento ejecutivo ■ hipotecario para el cobro de su acreencia, pues fué notificado del auto requiriendo de pago al deudor, y sabía qué si den-tro de treinta días no era satisfecho el crédito de Vázquez se verificaría la subasta de los bienes hipotecados.
En el procedimiento ejecutivo no se hallan las diligencias .practicadas por el marshal con respecto al anuncio de la su-basta, quizás por la razón de que entonces no se hacía un solo expediente con todas las actuaciones, pero como el már-shal hace constar en el acta de remate que se publicaron edic-tos anunciando la venta en el periódico “La Bandera Americana” y también el registrador hizo constar al inscribir la venta a favor de Vázquez que los edictos fueron debidamente publicados, debemos suponer que en efecto fueron publicados j, por tanto, no es sostenible la alegación de nulidad que por ese motivo hace al apelante.
El segundo motivo del recurso se refiere a la cancelación de los plazos pertenecientes a Benvenutti, posteriores al eje-cutado.
Como el precio de la venta no alcanzó a cubrir los pla-zos posteriores al ejecutado el juez ordenó la cancelación de ellos fundándose en una resolución de la Dirección General de Gracia y Justicia' del Ministerio de Ultramar de 10 de enero de 1889 que declaró pertinente la cancelación en un caso como el presente, pero cuando posteriormente esta cues-*103tión fué presentada a este Tribunal Supremo en los casos de American Trading Co. contra Monserrat y contra Que-vedo, 19 D. P. E. 978 y 998, declaramos qne en tales casos debe prorratearse el precio del remate entre el plazo ejecu-tado y los posteriores de la misma hipoteca o consignarse la parte a ellos correspondiente para que puedan cancelarse.
Como los plazos posteriores al ejecutado estaban cance-lados en el registro de la propiedad cuando el apelado Nery Quiñones compró la finca en diciembre de 1906 surge la cues-tión de si siendo nula esa orden de cancelación afecta a dicho comprador.
Según el artículo 33 de la Ley Hipotecaria, la .inscripción en el registro no convalida los actos' o contratos que sean nulos con arreglo a las leyes; pero dispone el 34 que, no obstante lo declarado en el artículo anterior, los actos o con-tratos que se ejecuten u otorguen por persona que en el re-gistro aparezca con derecho para ello, no se invalidarán en cuanto a tercero, una vez inscritos, aunque después se anule o resuelva el derecho del otorgante en virtud del título anterior no inscrito o de causas que no resulten claramente del mismo registro.
Como consecuencia de esos preceptos la cuestión que te-nemos que considerar ahora es si Nery Quiñones tiene el concepto de tercero a quien no puede perjudicar una cance-lación indebida de los plazos posteriores al ejecutado por Vázquez porque del registro no resultaba claramente que fuera nula la orden de cancelación.
Cuando compró Nery Quiñones la finca constaba en el registro que la cancelación se había ordenado porque el pre-cio del remate no alcanzó a cubrir los plazos posteriores de la misma hipoteca. No aparece de él que el precio ele la venta fuera prorrateado con los plazos posteriores pendientes ni que se. hubiera consignado la parte proporcional a ellos co-rrespondiente, pero como cuando alguna de estas dos cosas se hacen es procedente la cancelación si el precio de’ la venta no alcanza a cubrir el importe de los plazos posteriores, tenía *104derecho el comprador a suponer que se había cumplido la ley y que cuando el juez ordenó la cancelación se había pro-rrateado el precio o se había consignado la parte proporcio-nal a ellos correspondiente; y como no consta del registro que dejara de pagarse o de consignarse la parte proporcio-nal correspondiente a los plazos cancelados, no podemos de-clarar que del registro resultaba claramente la nulidad de dicha orden para que el comprador pierda su condición de tercero y le perjudique la causa de nulidad de dicha orden.
Tampoco resulta del registro que Benvenutti, acreedor por los plazos posteriores, no fuera oido para decretar la cancelación de sus plazos y si es que no fue oido, esto no puede perjudicar al comprador Nery Quiñones.
Por-las razones expuestas la sentencia apelada debe cor confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro, y Hutchison.